Case 1:19-cv-00869-CMH-JFA Document 55 Filed 12/04/20 Page 1 of 2 PageID# 543




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division



 BOOZ ALLEN HAMILTON HOLDING
 CORPORATION,

                        Plaintiff,

                   v.                                  Case No. 1:19-cv-00869-CMH-JFA


 RAMEZ TANNOUS SHEHADI and
 WALID FAYAD,

                        Defendants.


                                     STIPULATION OF DISMISSAL

       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Booz Allen

Hamilton Holding Corporation and Defendants Ramez Tannous Shehadi and Walid Fayad, by

counsel, hereby stipulate and agree to voluntary dismiss this action with prejudice, with each side

to bear its own costs.

       Dated: December 4, 2020



WE AGREE TO THE ABOVE STIPULATION.

 By: /s/ Benjamin S. Boyd                      By: /s/ B. Patrice Clair
    Benjamin S. Boyd (VA Bar No. 28427)           B. Patrice Clair, Esq. (VA Bar No. 80225)
    DLP PIPER LLP (US)                            FORDHARRISON LLP
    500 8th Street, NW                            1300 19th Street, NW, Suite 420
    Washington, D.C. 20004                        Washington, DC 20036
    Telephone: (202) 799-4000                     Telephone: (202) 719-2000
    Facsimile: (202) 799-5000                     Facsimile: (202) 719-2077
    E-mail: benjamin.boyd@dlapiper.com            E-mail: pclair@fordharrison.com
    Counsel for Plaintiff                         Counsel for Defendants




EAST\177750549.1
Case 1:19-cv-00869-CMH-JFA Document 55 Filed 12/04/20 Page 2 of 2 PageID# 544




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of December, 2020, I caused the foregoing

STIPULATION OF DISMISSAL to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will then send a notification of such filing (NEF) to the following:

                      B. Patrice Clair, Esq.
                      FORD HARRISON LLP
                      1300 19th Street, NW, Suite 420
                      Washington, DC 20036
                      E-mail: pclair@fordharrison.com




                                            /s/ Benjamin S. Boyd
                                            Benjamin S. Boyd




EAST\177750549.1
